        Case 1:19-cr-00169-VM Document 163 Filed 03/30/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------X
                                       :
UNITED STATES OF AMERICA               :         ORDER
                                       :
                                       :
            - v. -                               19 Cr. 169 (VM)
                                       :
                                       :
PEDRO HERNANDEZ,                       :
                                       :
                        Defendant. :
                                       :
 --------------------------------------X


VICTOR MARRERO, U.S.D.J.

     Upon the application of defendant Pedro Hernandez, pursuant

to 18 U.S.C. § 3142(i) for temporary release from custody during

the current COVID-19 pandemic (Dkt. Nos. 160 and 161), and the

Government’s consent based on the terms and conditions set forth

herein, IT IS HEREBY ORDERED:

     1.     The Court’s decision in this case is based on, among

other things, the unique confluence of serious health issues and

other     risk   factors   facing      this   defendant,       including    the

defendant’s age (64 years old), asthma, and high blood pressure,

which place him at a substantially heightened risk of dangerous

complications should he contract COVID-19 as compared to most other

individuals. Accordingly, this Order should not be construed as a

determination by this Court that pretrial detention is unsafe or

otherwise    inappropriate    as   a   general   matter   or    in   any   other

specific case.




                                       1
        Case 1:19-cr-00169-VM Document 163 Filed 03/30/20 Page 2 of 4



       2.    Pursuant to 18 U.S.C. § 3142(i), the Court concludes

that   compelling        reasons    exist       for    temporary       release   of    the

defendant from custody during the current public health crisis.

Accordingly, the defendant’s application is GRANTED pursuant to

the following conditions:

       3.    The Clerk of Court is directed to prepare a personal

recognizance bond with the following conditions of release:

             a.    A     personal    recognizance          bond   in    the   amount    of

$50,000, to be signed by the defendant;

             b.    All mandatory conditions of release included in

this Court’s standard “Order Setting Conditions of Release” form;

             c.    Home incarceration at a homeless shelter designated

by   the    New   York    City     Department         of   Homeless    Services,      with

monitoring by means chosen at the discretion of Pretrial Services.

The defendant shall be on 24-hour lockdown in the shelter except

for emergency medical visits and visits with his attorneys. Any

other leave from the shelter must be approved by either the

Pretrial Services officer or by the Court on application from

defense counsel.

             d.    Pretrial Services supervision as directed by the

Pretrial Services Office;

             e.    Surrender all passports and other travel documents

and make no applications for new or replacement documents;




                                            2
        Case 1:19-cr-00169-VM Document 163 Filed 03/30/20 Page 3 of 4



              f.   Drug    testing     and     treatment   as     directed    by    the

Pretrial Services Office;

              g.   The     defendant       shall   not     possess     a     firearm,

destructive device, or other weapon;

              h.   The defendant shall not use or possess any narcotic

drug or controlled substance unless prescribed by a licensed

medical practitioner;

              i.   The defendant shall have no contact whatsoever with

any of his codefendants charged in Docket Number 19 Mag. 118 or 19

Cr. 169, including Angela Bosquez, Manolo Dones, Luis Garcia,

Joanna Martinez, Alberto Pellot, and Edward Torres;

              j.   The defendant shall be released upon the signature

of the defendant on the bond and upon the Pretrial Services

Office’s      installation      of   the     monitoring    technology        that    it

selects; and,

              k.   Upon the defendant’s release, the defendant must

report directly to the intake unit for homeless men operated by

the New York City Department of Homeless Services at 400 East 30th

Street, New York, New York.

     4.       The Pretrial Services Office is directed to immediately

alert   the    Court,    the    Government,      and    defense    counsel    of    any

violation of the above conditions, without need for a formal

violation      petition.       The   defendant     is    hereby     notified       that




                                           3
         Case 1:19-cr-00169-VM Document 163 Filed 03/30/20 Page 4 of 4



violation of the conditions of release will likely result in

revocation of this temporary release.

      5.      Defense counsel is directed to submit a status update

letter to the Court once a week after consultation with the

Government, informing the Court as to the defendant’s status and

health.     If defense counsel identifies other living arrangements

for the defendant, for example, with the defendant’s daughters or

other family members, defense counsel must notify the Court of

that fact in its weekly status update letter to the Court.

      6.      This Order is subject to modification or revocation by

the   Court    at    any   time.   The    Court   intends     to    terminate   the

defendant’s temporary release and return the defendant to pretrial

detention as soon as the Court concludes that the defendant no

longer     faces     the   acute   health     risk   posed     by    the    current

circumstances.

      7.      This    Order   is    without       prejudice    to     any    future

application by either party seeking to amend it.

SO ORDERED.

Dated: New York, New York
       March 30, 2020




                                         _________________________________
                                         THE HONORABLE VICTOR MARRERO
                                         UNITED STATES DISTRICT JUDGE
                                         SOUTHERN DISTRICT OF NEW YORK



                                          4
